AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case
                                                                                                                FILED
                                                                                                                 NOV -6' 2019
                                      UNITED STATES DISTRICT COUR
                                        SOUTHERN DISTRICT OF CALIFORNIA                                     CLERK US DIS RICT COURT
                                                                                                         SOUTHERN DISTAi      CALIFORNIA
                                                                                                          Y                         DEPUTY
             UNITED STATES OF AMERICA                               JUDGMENT IN ACRI
                                 V.                                 (For Offenses Committed On or After November 1, 1987)


                ABEL LOPEZ-SERRANO (1)                                 Case Number:         19CR3919 MMA

                                                                    GREGORY OBENAUER
                                                                    Defendant's Attorney
USM Number                       88934298
• -
THE DEFENDANT:
IZI pleaded guilty to count(s)        ONE OF THE INFORMATION

D    was found guilty on count(s)
    after a olea of not e:uiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                     Count
Title & Section                   Nature of Offense                                                                 Numberls)
8 USC 1326                        Attempted Reentry of Removed Alien                                                   1




     The defendant is sentenced as provided in pages 2 through                2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D    The defendant has been found not guilty on count(s)

D    Count(s)                                                 IS          dismissed on the motion of the United States.

     Assessment: $100.00 WAIVED



D    NTA Assessment*: $
     *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
IZI No fine                  D Forfeiture pursuant to order filed                                              , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                    HON. MICHAEL M. ANELLO
                                                                    UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                ABEL LOPEZ-SERRANO                                                        Judgment - Page 2 ofl
CASE NUMBER:              19CR3919 MMA

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 TIME SERVED




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •     at
                ---------                  A.M.               on
       •     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgment as follows:

       Defendant delivered on                                            to
                                -------------                                 ---------------
at - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                      19CR3919 MMA
